Citation Nr: 1519144	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for bradycardia.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for left elbow arthritis.

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for left middle finger disability.

7. Entitlement to service connection for residuals of a head injury.

8. Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to August 1970.  He had subsequent service in the Army National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in February 2014; the hearing transcript has been associated with the file and has been reviewed.  

The issues of entitlement to service connection for prostate cancer, erectile dysfunction, bradycardia, and right ear hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2014, prior to the promulgation of a decision in the matter, the Veteran requested to withdraw his appeal on the issue of entitlement to service connection for asbestosis; there are no questions of fact or law in this matter remaining for the Board to consider.

2. The Veteran's left ear hearing loss was caused by his service.

3. The Veteran's left middle finger laceration was incurred in service.

4. The Veteran has a current headache disorder as a residual from a head injury in service.

5. The Veteran does not have left elbow arthritis that onset in service or within one year of service discharge or is related to his service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to service connection for asbestosis; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

3. The criteria for service connection for left middle finger laceration have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4. The criteria for service connection for a headache disorder as a residual of a head injury have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

5. The criteria for service connection for left elbow arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In February 2014, the Veteran indicated at his Board hearing that he wished to withdraw his claim of entitlement to service connection for asbestosis.  As the Veteran has withdrawn his appeal on this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hearing Loss

Audiological examination, including VA examination in April 2013, supports that the Veteran has bilateral hearing loss for VA purposes.

The Veteran testified that his first assignment aboard the U.S.S. Falgout was as a seaman, which included hammering and chipping paint.  He then worked as a ship fitter, doing welding, plumbing, and using a grinding hammer.  When he was aboard the U.S.S. Samuel Gompers he stated that he worked in the sheet metal part of the shipper fitter gang doing fabrication.

He stated that he first had trouble with his hearing in 1967 when using air hammers and chisels to remove plates that were welded to the ship.  He reported he saw a corpsman who told him he had ruptured his ear drum.  He stated that the corpsman put some cotton in it and he returned to work.  The Board finds the Veteran's account to be credible.

The Veteran underwent a private audiological examination in March 2014 at which the doctor found evidence of a remote perforation.  The Veteran reported to him that the perforation had occurred in service and he had had a gradual decline on his hearing reception in his left ear since.  The doctor opined that the Veteran's left ear high frequency hearing loss was likely caused from the traumatic rupture of his tympanic membrane.

Therefore, the Board finds that service connection should be granted for the Veteran's left ear hearing loss.  The Veteran's claim for service connection for right ear hearing loss is addressed in the remand section below.

Finger Laceration and Head Injury Residuals

The Veteran testified that while shipboard during rough seas he opened a hatch that came down and hit his left middle finger and his head.  The Veteran reported a dark spot in the middle of his knuckle is where the hatch hit.  He reported he remains unable to bend his finger all the way down to the palm of his hand.  He further stated that he still has a flat spot on the back of his head where the hatch hit and that he sometimes has headaches in the area.

The Board finds the Veteran's testimony credible and finds that he should be granted service connection for his left middle finger laceration and residual headaches from hitting his head.

Elbow

The Veteran testified that he was seen for what was believed to be an appendix problem in service and, as part of the treatment, a board was put under his arm and it remained in place for six days.  He said afterward it took several days before he could move his arm again, and his elbow has hurt ever since.  He stated that he currently has arthritis in his left elbow.

Service treatment records from the Veteran's period of active service do not reflect any complaints related to his left elbow.  His upper extremities were noted to be normal on his June 1970 separation examination.  Further, the Veteran denied elbow problems and his upper extremities were noted to be normal on medical history reports and examinations conducted in 1980, 1984, 1988, and 1990 during his National Guard service.

Private treatment records associated with the Veteran's claims file also do not reflect a past or current diagnosis of arthritis in the left elbow.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the Veteran himself would be competent to report a contemporaneous medical diagnosis, there is no medical evidence to corroborate such a diagnosis, and as a lay person the Veteran would not be able to diagnose arthritis himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board notes there is also no current diagnosis of any other left elbow disability other than arthritis.

The evidence further does not support that any existing left elbow condition is related to the Veteran's service as service records do not show any left elbow complaints, and the Veteran himself denied left elbow problems from 1980 to 1990 on National Guard medical history reports.  The Board gives significant probative weight to the medical history reports and finds they do not support the Veteran's current contention, made in connection with his claim for benefits, that he has had elbow pain since service.

Therefore, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination in connection with his claim for service connection for a left elbow disability, but the Board finds none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the first factor above, the record does not reflect that the Veteran has been diagnosed with a left elbow disability.  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

The appeal in the matter of entitlement to service connection for asbestosis is dismissed.

Service connection for left ear hearing loss is granted.

Service connection for left middle finger laceration is granted.

Service connection for headaches, as a residual of a head injury is granted.

Service connection for left elbow arthritis is denied.


REMAND

The Board finds that a remand for further development is necessary on the issues of entitlement to service connection for prostate cancer, erectile dysfunction, bradycardia, and right ear hearing loss.

Agent Orange

The Veteran has been diagnosed with prostate cancer and erectile dysfunction, which he contends is secondary to his prostate cancer.  He also contends he has a heart condition that is related to his service.  

Prostate cancer and ischemic heart disease are among the diseases for which presumptive service connection may be granted if a veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran contends that he both went ashore and served in the inland waters of Vietnam.  Specifically, at his February 2014 Board hearing the Veteran testified that he served aboard the U.S.S. Falgout from February 1967 to June 1968.  He testified that he went ashore in Vietnam one time.  He stated that the crew of the ship was allowed to go ashore to the beach in two groups for rest and relaxation (R&R) one Sunday between January and March of 1968.  He stated that another time he volunteered to relieve a crew of a river patrol boat that patrolled the rivers of South Vietnam.

The National Personnel Records Center (NPRC) responded to a request to verify the Veteran's dates of service in Vietnam that the Veteran served aboard the U.S.S. Falgout that was in the waters of the Republic of Vietnam from February 19, 1967 to April 20, 1967; from May 9, 1967 to June 7, 1967; from January 16, 1968 to February 9, 1968; from March 15, 1968 to April 10, 1968; and from May 30, 1968 to June 25, 1968.  However, the NPRC stated that it was unable to determine whether the Veteran served in the Republic of Vietnam.

A May 2009 Joint Services Records Research Center memo states that the JSRRC has found no evidence that Navy ships transported, used, stored, or tested tactical herbicides while operating off the coast of Vietnam.  Further, the JSRRC stated that it was unable to verify that shipboard veterans were exposed to tactical herbicides based on contact with airplanes or equipment that flew over Vietnam or were used in Vietnam.

Thus, while some effort has been made to determine whether the Veteran was exposed to herbicide in service, it does not appear that those attempts have included attempted verification of the two instances the Veteran has actually alleged, one in which he say foot on land in Vietnam, and one in which he served aboard a river patrol boat.  Specifically, it does not appear a search has been attempted that would include the deck logs of the U.S.S. Falgout that might reflect either the crew's R&R on a Vietnam beach or the Veteran's having volunteered to patrol the inland waterways.  On remand, the Board finds that further development to attempt to verify those specific contentions should be conducted.

Right Ear Hearing Loss

The Veteran was afforded a hearing examination in April 2013 that showed bilateral hearing loss for VA purposes.  The examiner stated that he could not provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner stated that the Veteran had normal hearing on entrance into service based on an audiogram, but an audiogram was not performed at the time of the Veteran's separation from service.  Although a whisper test was performed, the examiner stated that a whisper test cannot rule out hearing loss.

Since that opinion, the Veteran's National Guard medical records and private treatment records have been added to the Veteran's claims file.  The records include audiological examinations conducted in 1980, 1984, 1988, and 1990.  As those records could help the VA examiner reach an etiology opinion, the Board finds a remand for consideration of those records is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to inquire as to whether he is able to narrow down the date on which he contends he volunteered to patrol the inland waterways of Vietnam.

2. Thereafter, attempt to verify the Veteran's claims of going ashore in Vietnam and volunteering to patrol the inland waters, including attempting to obtain copies of the deck logs for the months of January and March of 1968 for the USS Falgout. The RO/AMC should specifically inquire as to whether the crew went ashore in Vietnam for rest and relaxation during that time.  If the Veteran is able to narrow down the time period in which he contends he volunteered for a patrol in the inland waterways of Vietnam, deck logs for that period should also be obtained, and the RO/AMC should specifically inquire as to whether the logs show the Veteran participated in such a patrol.  

Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3. Arrange for an addendum medical opinion to be obtained from the April 2013 VA audiological examiner, or if not available another suitably qualified examiner.  A new examination is not necessary unless the VA examiner requests one.

The examiner should opine as to whether it is at least as likely as not that the Veteran's right ear hearing loss was caused by his active service.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


